Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No.333-103209 and Form S-8 No.333-127595)of AirTran Holdings, Inc., and in the related Prospectuses, of our reports dated February 11, 2009, with respect to the consolidated financial statements of AirTran Holdings, Inc. and the effectiveness of internal control over financial reporting of AirTran Holdings, Inc., included in this Annual Report (Form 10-K) for the year ended December31, 2008. /s/ Ernst& Young LLP Orlando,
